Exhibit 10.32

MARATHON OIL COMPANY

DEFERRED COMPENSATION PLAN

Amended & Restated Effective

June 30, 2011



--------------------------------------------------------------------------------

MARATHON OIL COMPANY

DEFERRED COMPENSATION PLAN

This document contains the provisions of the Marathon Oil Company Deferred
Compensation Plan (the “Plan”) as of June 30, 2011, and shall apply only to
Accounts that are not fully distributed as of such date, including 409A
Deferrals and Grandfathered Deferrals that are exempt from Code section 409A.

With respect to the 409A Deferrals, the Plan, as amended and restated, is
intended to conform to the requirements of Code section 409A and the regulations
thereunder, and, in all respects, shall be administered and construed in
accordance with such requirements. With respect to the Grandfathered Deferrals,
the Plan, as amended and restated, does not represent a material enhancement of
the benefits or rights available under the Plan on October 3, 2004.

ARTICLE I. Definitions

 

1.1. “409A Deferrals” means those amounts deferred or that became vested after
2004, with earnings and losses attributable thereto, as determined in accordance
with Code section 409A.

 

1.2. “Account” means an unfunded liability of the Employer in the name of each
Participant. “Account” shall refer to the Participant’s entire benefit accrued
under the terms of the Plan unless a provision refers specifically to any
“Sub-Account” as described in Article VII.

 

1.3. “Affiliated Company” means the Company and each related company or business
which is part of the same controlled group under Code sections 414(b) or 414(c);
provided that where specified by the Employer in accordance with Code section
409A in applying Code section 1563(a)(1) – (a)(3) for purposes of determining a
controlled group of corporations under Code section 414(b) and in applying
Treasury Regulation section 1.414(c)-2 for purposes of determining whether
trades or businesses are under common control under Code section 414(c), the
phrase “at least 50 percent” is used instead of “at least 80 percent.” The term
“Affiliated Company” shall also include any entity that previously met the
requirements of an Affiliated Company as set forth herein that continues to
employ a Participant to the extent so designated by the Plan Administrator.

 

1.4. “Beneficiary” means any person(s) designated in writing by a Participant to
receive payment under this Plan in the event of the Participant’s death. In the
event the Participant is married and has designated no other beneficiary (or if
the designated beneficiary has predeceased the Participant), Beneficiary shall
mean the Participant’s spouse. In the event the Participant is not married at
death and has designated no beneficiary (or if the designated beneficiary has
predeceased the Participant), Beneficiary shall mean the Participant’s estate.

 

1.5. “Board” means the Board of Directors of Marathon Oil Corporation.

 

1.6. “Code” means the Internal Revenue Code of 1986, as amended including
regulations and other guidance of general applicability promulgated thereunder.

 

1.7. “Code section 409A” means, collectively, section 409A of the Code and any
Treasury and Internal Revenue Service regulations and guidance issued
thereunder.

 

1.8. “Company” means Marathon Oil Company.

 

1.9. “Compensation” means gross pay as defined in the Thrift Plan without regard
to any Code limitations.

 

1.10. “Eligible Employee” means a Marathon Oil Corporation Officer in Grade 88
and above and, if recommended by the Vice President of Human Resources of
Marathon Oil Corporation and approved by the President of Marathon Oil
Corporation, any Grade 88 and above Employee of an Affiliated Company, excluding
Speedway SuperAmerica or its subsidiaries.



--------------------------------------------------------------------------------

1.11. “Eligible Former Speedway Employee” means an individual who (a) was
employed by Speedway LLC or its subsidiaries prior to the spin-off of Marathon
Petroleum Corporation from Marathon Oil Corporation, (b) who had an account
balance under the Speedway Deferred Compensation Plan and (c) who is employed by
Company or an Affiliated Company at the effective time of the spin-off of
Marathon Petroleum Corporation from Marathon Oil Corporation.

 

1.12. “Eligible Grandfather Employee” means a Marathon Oil Corporation employee
or a Marathon Oil Company employee who, prior to August 27, 2003, was in
compensation Grade 19 and above or a Vice President; provided, however, that an
individual’s Eligible Grandfather Employee status shall permanently cease upon
termination, retirement, or death as an active employee.

 

1.13. “Employee” means any individual employed by the Company or an Affiliated
Company.

 

1.14. “Employer” means Marathon Oil Corporation, the Company, Marathon Service
Company and any other Affiliated Company that adopts the Plan with the Board’s
consent.

 

1.15. “ERISA” means the Employee Retirement Income Security Act of 1974 as
amended.

 

1.16. “Grandfathered Deferrals” means those amounts deferred and vested before
January 1, 2005, with earnings and losses attributable thereto, as determined in
accordance with Code section 409A.

 

1.17. “Grandfathered Deferrals Sub-Account” means that portion of a
Participant’s Account that consists of the Grandfathered Deferrals.

 

1.18. “Participant” means an Eligible Employee, Eligible Former Speedway
Employee or Eligible Grandfathered Employee who either (a) elects to participate
in and/or receives contributions under the Plan pursuant to Article III or
Article IV of this Plan or (b) has an Account under this Plan as a result of the
transfer of liabilities from the Marathon Petroleum Deferred Compensation Plan
or the Speedway Deferred Compensation Plan.

 

1.19. “Plan” means The Marathon Oil Company Deferred Compensation Plan as set
forth in this document.

 

1.20. “Plan Administrator” means Robert L. Sovine, Jr. and any successor as
designated by the Company to administer the Plan.

 

1.21. “Plan Year” means the 12-consecutive month period beginning each January 1
and ending each December 31.

 

1.22. “Salary Deferral” means the total amount deferred by the Participant from
Compensation under Article III.

 

1.23. “Separation from Service” shall have the same meaning as set forth under
Code section 409A with respect to an Affiliated Company.

 

1.24. “Specified Employee” shall have the meaning as set forth under Code
section 409A and as determined by the Employer in accordance with its
established policy.

 

1.25. “Thrift Plan” shall mean the Marathon Oil Company Thrift Plan.

ARTICLE II. Eligibility

 

2.1. Eligibility

A newly hired Eligible Employee is eligible to participate in the Plan as of the
date and in accordance with the rules established for such purpose by the Plan
Administrator, consistent with Code section 409A. Any other Eligible Employee is
eligible to participate in the Plan on the January 1 coinciding with or next
following the date he or she becomes an Eligible Employee. Any individual who
was an Eligible Employee or an Eligible Grandfather Employee as of December 31,
2008 shall remain eligible to participate as of January 1, 2009. Any Participant
who is an Eligible Former Speedway Employee shall not be permitted to make
Salary Deferrals or have any amounts credited to his or her Account pursuant to
Article IV unless such individual is an Eligible Employee.



--------------------------------------------------------------------------------

2.2. Termination of Participation

In the event that a Participant ceases to be an Eligible Employee (or an
Eligible Grandfather Employee), the Participant’s current Salary Deferral
election shall remain in effect, and thereafter, the Participant shall make no
further deferrals unless and until the Participant again becomes eligible under
Section 2.1.

ARTICLE III. Deferral of Compensation

 

3.1. Annual Elections

Each Participant may elect, prior to the first day of any Plan Year, to make
Salary Deferrals (in 1% increments) of up to 20% of his or her Compensation for
the Plan Year as provided in the deferral election form. A newly hired Eligible
Employee who becomes a Participant in the year of hire may elect to make Salary
Deferrals of his or her Compensation for such year pursuant to rules established
for such purpose by the Plan Administrator, consistent with Code section 409A.

 

3.2. Manner of Deferral

A Participant’s Salary Deferrals may be taken from the Participant’s
Compensation ratably during the applicable Plan Year or in any other manner
determined by the Plan Administrator; provided that such Salary Deferrals during
the Plan Year, in the aggregate, reflect the Participant’s Salary Deferral
election in accordance with Code section 409A.

 

3.3. General Election Rules

The Plan Administrator may establish, in its discretion, from time to time,
rules allowing deferral elections to be made later than prescribed in this
Article III to the extent permitted under Code section 409A. Deferral elections
shall be in the form and manner required by the Plan Administrator, shall be
irrevocable and shall not defer more than that amount which is otherwise
available for payment to the Participant net of any and all required federal,
state and local withholding obligations (determined taking into account the
effect of the deferral) and other qualified plan and pre-tax salary deferrals.
Notwithstanding any other provision of this Article III, the Plan Administrator
may require that a Participant submit deferral elections prior to the date
otherwise specified in this Article III.

ARTICLE IV. Other Contributions

 

4.1. Thrift Plan Make-up Matching Contributions

 

  (a) During each year that a Participant is eligible to participate under
Article II, such Participant shall be credited with an amount equal to any match
that would have been made under the Thrift Plan, the Marathon Oil Company Excess
Benefit Plan, or any other similar plan maintained by an Affiliated Company but
that is not made solely because of limitations under the Code or any
compensation limit imposed on deferrals in the Thrift Plan.

 

  (b) The match credited under this Section 4.1 shall be determined at the rate
of the maximum potential match under the Thrift Plan.

 

4.2. Matching Contributions for New Hires in Waiting Period

New hires who are eligible for this Plan under Section 2.1 and who, except for
the provisions governing the Thrift Plan’s “waiting period,” would otherwise be
eligible to participate in the Thrift Plan, shall be credited with a Company
match equal to the maximum potential Company match under the Thrift Plan
multiplied by the Participant’s gross pay (as defined in the Thrift Plan but
disregarding any limitations on eligible compensation as may be imposed by the
Code) during the Thrift Plan’s waiting period. This accrual shall cease to the
extent that, upon the first date of participation eligibility in the Thrift
Plan, the employee is eligible under the Plan for the Thrift Plan Company
matching contributions.

 

4.3. Matching Contributions on Salary Deferrals

A Participant shall be credited each year with a match equal to such
Participant’s Salary Deferrals during the year multiplied by the rate of the
maximum potential match under the Thrift Plan.



--------------------------------------------------------------------------------

4.4. Manner of Deferral

Matching contributions under this Article IV may be credited on a pay-period
basis or in any other manner determined by the Plan Administrator; provided that
such matching contributions during the Plan Year, in the aggregate, reflect the
correct amount determined under this Article IV.

ARTICLE V. Accounting

 

5.1. Allocation to Participant’s Account

Any Salary Deferrals under Article III or matching contributions under Article
IV shall be credited to the Participant’s Account in the manner designated by
the Plan Administrator. In addition, account balances transferred from the
Speedway Deferred Compensation Plan or the Marathon Petroleum Deferred
Compensation Plan shall be credited to the Participant’s Account in the manner
designated by the Plan Administrator.

 

5.2. Earnings

A Participant may select from a list of hypothetical investment options that
will be the same as the investment options offered and modified from time to
time under the terms of the Thrift Plan (other than the stock of Marathon Oil
Corporation). Earnings, gains and losses received on the investments will be
credited to the Participant’s Account in the manner designated by the Plan
Administrator. The Plan Administrator shall develop such accounting procedures
as it, in its sole discretion, deems advisable to properly reflect the value
attributable to the Participant’s Account.

ARTICLE VI. Vesting

A Participant’s Salary Deferrals shall always be immediately vested. Matching
contributions provided under Article IV shall vest as provided under the terms
and conditions of the Thrift Plan. Any portion of a Participant’s Account which
is attributable to a transfer of liabilities from the Marathon Petroleum
Deferred Compensation Plan or the Speedway Deferred Compensation Plan in
connection with the spin-off of Marathon Petroleum Corporation from Marathon Oil
Corporation shall be fully vested as of the effective time of the spin-off.

ARTICLE VII. Distribution of Benefits

A Participant shall be entitled to a cash distribution of the Participant’s
Account as provided in this Article VII.

 

7.1. General Rule for Distributions

Except as otherwise provided in this Article VII, a Participant’s Account shall
be paid in a lump sum within 90 days of Separation from Service for any reason
other than death.

 

7.2. Death

In the event of the death of a Participant, the Participant’s Account shall be
paid to the Participant’s Beneficiary in a lump sum within 90 days of the
Participant’s death or, if earlier, within the 90-day period following the
Participant’s Separation from Service as described in Section 7.1 (or, in the
event of a Separation from Service of a Specified Employee not on account of
death, the 90-day period described in Section 7.4).

 

7.3. Earnings on Unpaid Balances

The Participant’s Account shall be credited with earnings and losses pursuant to
the provisions set forth in Article V until fully paid.

 

7.4. Delay for Specified Employees

Distribution of the Account of a Participant who the Plan Administrator
determines is a Specified Employee (other than such Participant’s Grandfathered
Deferrals Sub-Account) shall be paid in a lump sum within the 90-day period
following the first of the month following 6 months after Separation from
Service (other than a Separation from Service on account of the death of
Participant). In the event of a Separation from Service of a Specified Employee
on account of death, payment shall be made pursuant to Section 7.2. Payment of a
Specified Employee’s Grandfathered Deferrals Sub-Account shall be made in
accordance with Sections 7.1.



--------------------------------------------------------------------------------

7.5. Eligible Former Speedway Employees

If a Participant who is an Eligible Former Speedway Employee, then the
distribution of the portion of his or her Account which was transferred from the
Speedway Deferred Compensation Plan shall continue to be governed by the terms
of the Speedway Deferred Compensation Plan as in effect on the date as of which
liabilities are transferred from the Speedway Deferred Compensation Plan. The
Speedway Deferred Compensation Plan as in effect during June 2011 (the month
during which liabilities will be transferred from such plan) is attached as
Appendix 1 to this Plan.

 

7.6. Employees of the Marathon Petroleum Corporation Controlled Group

On or about June 17, 2011 and prior to the effective time of the spin-off of
Marathon Petroleum Corporation from Marathon Oil Corporation, liabilities under
this Plan were transferred to the Marathon Petroleum Deferred Compensation Plan
for each employee who (a) had an Account under this Plan and (b) was expected to
be employed by Marathon Petroleum Corporation or its subsidiaries immediately
following the spin-off of Marathon Petroleum Corporation. Such employees ceased
to be Participants in this Plan effective as of the effective time of the
transfer of liabilities to the Marathon Petroleum Deferred Compensation Plan.

ARTICLE VIII. Funding

Benefits under this Plan shall be paid from general assets of the Employer. This
Plan shall be administered as an unfunded plan which is maintained primarily for
the purpose of providing supplemental retirement compensation “for a select
group of management or highly compensated employees” as set forth in sections
201(2), 301(3), and 401(a)(1) of the ERISA, and is not intended to meet the
qualification requirements of section 401 of the Code. Any assets set aside by
the Employer for the purpose of paying benefits under this Plan shall not be
deemed to be the property of the Participant and shall be subject to claims of
creditors of the Employer. No Participant or other person shall have any claim
against, right to, or security or other interest in, any fund, account or asset
of the Employer from which any payment under the Plan may be made. Any use of
the words “contributions” or “contribute,” or any similar phrase, shall not
require actual contributions or funding of this Plan and is only used for
convenience when describing the deferral activities of this Plan.

ARTICLE IX. Plan Administration

 

9.1. General Duty

The Plan shall be administered by the Plan Administrator who shall be appointed
by the Company and shall serve in such capacity until resignation or removal by
the Company. It shall be the principal duty of the Plan Administrator to
determine that the provisions of the Plan are carried out in accordance with its
terms, for the exclusive benefit of persons entitled to participate in the Plan.

 

9.2. Plan Administrator’s General Powers, Rights and Duties

The Plan Administrator shall have full power to administer the Plan in all of
its details, subject to the applicable requirements of law. For this purpose,
the Plan Administrator is, as respects the rights and obligations of all parties
with an interest in this Plan, given the powers, rights and duties specifically
stated elsewhere in the Plan, or any other document, and in addition is given,
but not limited to, the following powers, rights and duties:

 

  (a) to determine all questions arising under the Plan, including the power to
determine the rights or eligibility of Employees or Participants and any other
persons, and the amounts of their contributions or benefits under the Plan, to
interpret the Plan, and to remedy ambiguities, inconsistencies or omissions;

 

  (b) to adopt such rules of procedure and regulations, including the
establishment of any claims procedure that may be required by law, as in its
opinion may be necessary for the proper and efficient administration of the Plan
and as are consistent with the Plan;

 

  (c) to direct payments or distributions from the Plan in accordance with the
provisions of the Plan;

 

  (d) to develop such information as may be required by it for tax or other
purposes as respects the Plan; and

 

  (e) to employ agents, attorneys, accountants or other persons (who also may be
employed by the Company), and allocate or delegate to them such powers as the
Plan Administrator may consider necessary or advisable to properly carry out the
administration of the Plan.



--------------------------------------------------------------------------------

The Plan Administrator’s decision in any matter involving the interpretation and
application of this Plan shall be final and binding. In the event the Plan
Administrator would have to decide any issue under the Plan which could affect
the form or timing of the payment of deferred compensation under the Plan, then
the Company shall make that decision.

 

9.3. Indemnification of Administrator

The Company agrees to indemnify and to defend to the fullest extent permitted by
law any Employee serving as the Plan Administrator against all liabilities,
damages, costs and expenses (including attorney’s fees and amounts paid in
settlement of any claims approved by the Company) occasioned by any act of
omission to act in connection with the Plan, if such act of omission is or was
in good faith. This Section 9.3 shall comply with Code section 409A and Treasury
Regulation section 1.409A-3(i)(1)(iv) with regard to the requirements for
reimbursements, to the extent applicable, for the period that such Employee’s
indemnification right hereunder shall exist.

 

9.4. Information Required by Plan Administrator

The Plan Administrator shall obtain such data and information as deemed
necessary or desirable in order to administer the Plan. The records of the
Company as to an Employee’s or Participant’s period or periods of employment,
termination of employment and the reason therefor, leave of absence,
re-employment and earnings will be conclusive on all persons unless determined
by independent agents or delegates of the Plan Administrator to be incorrect.
Participants and other persons entitled to benefits under the Plan also shall
furnish the Plan Administrator with such evidence, data or information, as the
Plan Administrator considers necessary or desirable to administer the Plan.

 

9.5. Claims and Review Procedures

 

  (a) Claims Procedure. If a Participant believes any rights or benefits are
being improperly denied under the Plan, such Participant may file a claim in
writing with the Plan Administrator. If any such claim is wholly or partially
denied, the Plan Administrator shall notify such Participant of its decision in
writing. Such notification shall be written in a manner calculated to be
understood by such Participant and shall contain (i) specific reasons for the
denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for the
Participant to perfect such claim and an explanation of why such material or
information is necessary, and (iv) information as to the steps to be taken if
the Participant wishes to submit a request for review. Such notification shall
be given within 90 days after the claim is received by the Plan Administrator
(or within 180 days, if special circumstances require an extension of time for
processing the claim, and if written notice of such extension and circumstances
is given to such Participant within the initial 90 day period.) If such
notification is not given within such period the claim shall be considered
denied as of the last day of such period and such Participant may request a
review of his claim.

 

  (b) Review Procedure. Within 60 days after the date on which a Participant
receives a written notice of a denied claim (or, if applicable, within 60 days
after the date on which such denial is considered to have occurred) such
Participant (or the Participant’s duly authorized representative) may (i) file a
written request with the Plan Administrator for a review of his denied claim and
of pertinent documents, and (ii) submit written issues and comments to the Plan
Administrator. The Plan Administrator shall notify such Participant of its
decision in writing. Such notification shall be written in a manner calculated
to be understood by such Participant and shall contain specific reasons for the
decision as well as specific references to pertinent Plan provision. The
decision on review shall be made within 60 days after the request for review is
received by the Plan Administrator (or within 120 days, if special circumstances
require an extension of time for processing the request, such as an election by
the Plan Administrator to hold a hearing, and if written notice of such
extension and circumstances is given to such person within the initial 60 day
period). If the decision on review is not made within such period, the claim
shall be considered denied.

 

  (c) Section 409A Requirements. Any claim for benefits under this Section must
be made by the Participant no later than the time prescribed by Code section
409A. If a claimant’s claim or appeal is approved, any resulting payment of
benefits will be made no later than the time prescribed for payment of benefits
by Code Section 409A.



--------------------------------------------------------------------------------

ARTICLE X. Modification and Discontinuance

 

10.1. Amendment and Termination

The Company reserves the right to modify, suspend, or terminate the Plan at any
time, in whole or in part, in such manner as it shall determine, provided that
such action conforms to the requirements of Code section 409A. Included in the
Company’s right to amend, suspend or terminate is the Company’s right at any
time to no longer permit any additional Participants under the Plan, to cease
making Company allocations, and to distribute all Account balances upon Plan
termination, all subject to the requirements of Code section 409A. The Plan
Administrator may promulgate rules and procedures from time to time to carry out
the provisions of this Article X. However, in no event shall the Company have
the right to eliminate or reduce any benefit, which has been vested or become
forfeitable under the Plan, pursuant to Article VI. No future amendment to the
Plan shall apply to Grandfathered Deferrals to the extent such provision or
amendment would constitute a “material modification” within the meaning of Code
section 409A with respect to the Grandfathered Deferrals unless such amendment
expressly indicates otherwise.

 

10.2. Delegation of Authority

In addition to the other methods of amending the Company’s employee benefit
plans, practices, and policies (hereinafter referred to as “MOC Employee Benefit
Plans”) which have been authorized, or may in the future be authorized, by the
Board, the Company’s Vice President of Human Resources may approve the following
types of amendments to MOC Employee Benefit Plans:

(a) With the opinion of counsel, technical amendments required by applicable
laws and regulations;

(b) With the opinion of counsel, amendments that are clarifications of plan
provisions;

(c) Amendments in connection with a signed definitive agreement governing a
merger, acquisition or divestiture such that, for MOC Employee Benefit Plans,
needed changes are specifically described in the definitive agreement, or if not
specifically described in the definitive agreement, the needed changes are in
keeping with the intent of the definitive agreement;

(d) Amendments in connection with changes that have a minimal cost impact (as
defined below) to the Company; and

(e) With the opinion of counsel, amendments in connection with changes resulting
from state or federal legislative actions that have a minimal cost impact (as
defined below) to the Company.

For purposes of the above, “minimal cost impact” is defined as an annual cost
impact to the Company per MOC Employee Benefit Plan case that does not exceed
the greater of (i) an amount that is less than one-half of one percent of its
documented total cost (including administrative costs) for the previous calendar
year, or (ii) $500,000.

 

10.3. Transfer of Liabilities

 

  (a) General. In the event of a corporate transaction involving a Participant’s
Employer, the liabilities with respect to the Participant’s Account may be
transferred to the entity or organization that becomes the Participant’s
employer following the corporate transaction to the extent that such transfer
(i) is permitted by applicable law, (ii) with respect to the 409A Deferrals is
consistent with Code section 409A, and (iii) with respect to Grandfathered
Deferrals, does not represent a material enhancement of the Participant’s
benefits or rights available under the Plan on October 3, 2004. For these
purposes, a corporate transaction shall include, but not be limited to, a
merger, consolidation, separation, reorganization, liquidation, split-up, or
spin-off.

 

  (b)

Spin-Off of Marathon Petroleum Corporation. Liabilities have been accepted from
the Marathon Petroleum Deferred Compensation Plan or the Speedway Deferred
Compensation Plan for each employee who (a) had an account balance under the
Marathon Petroleum Deferred Compensation Plan or Speedway Deferred Compensation
Plan and (b) who is expected to be employed by the Company or an Affiliated



--------------------------------------------------------------------------------

  Company at the effective time of the spin-off of Marathon Petroleum
Corporation from Marathon Oil Company. Liabilities have been transferred to the
Marathon Petroleum Deferred Compensation Plan for each individual who (a) had an
Account balance under this Plan and (b) is expected to be employed by Marathon
Petroleum Corporation or an affiliate of Marathon Petroleum Corporation at the
effective time of the spin-off of Marathon Petroleum Corporation from Marathon
Oil Company. Individuals with respect to whom liabilities were transferred from
this Plan to the Marathon Petroleum Deferred Compensation Plan are no longer
Participants in this Plan.

ARTICLE XI. General Provisions

 

11.1. Notices

Each Participant entitled to benefits under the Plan must file in writing with
the Plan Administrator such Participant’s post office address and each change of
post office address. Any communication, statement or notice addressed to any
such Participant at the last post office address filed with the Plan
Administrator will be binding upon such person for all purposes of the Plan, and
the Plan Administrator shall not be obligated to search for or ascertain the
whereabouts of any Participant. Any notice or document required to be given or
filed with the Plan Administrator shall be considered as given or filed if
delivered or mailed by registered mail, postage prepaid, to Robert L. Sovine,
Jr., Vice President of Human Resources, P.O. Box 3128, Houston, Texas 77253.

 

11.2. Employment Rights

The Plan does not constitute a contract of employment, and participation in the
Plan will not give any Participant the right to be retained in the employ of the
Employer or an Affiliated Company nor any right or claim to any benefit under
the Plan, unless such right or claim has specifically accrued under the terms of
the Plan.

 

11.3. Interests Not Transferable

Except as may be required by law, including the federal income and employment
tax withholding provisions of the Code, or of an applicable state’s income tax
act, the interests of Participants and their beneficiaries under this Plan are
not subject to the claims of their creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned or encumbered.
Notwithstanding any provision of the Plan to the contrary, the Plan shall not
recognize or give effect to any domestic relations order attempting to alienate,
transfer or assign any Participant benefits. The preceding shall not preclude
the Employer from asserting any claim for damages or for any debt that the
Employer may have with respect to the Participant; provided that any offset
shall apply only where such debt is incurred in the ordinary course of the
service relationship between the Employer and the Participant, the entire amount
of reduction in any of the Participant’s taxable years does not exceed $5,000,
and the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.

 

11.4. No Interest or Earnings

No interest or earnings of any type shall accrue, be credited or be payable on
any amounts that are credited to a Participant’s Account under this Plan other
than as specified in Article V, Section 5.2.

 

11.5. Facility of Payment

When a Participant entitled to benefits under the Plan is under a legal
disability, or, in the Plan Administrator’s opinion, is in any way incapacitated
so as to be unable to manage their financial affairs, the Plan Administrator may
direct that the benefits to which such Participant otherwise would be entitled
shall be made to such Participant’s legal representative, or to such other
person or persons as the Plan Administrator may direct the application of the
benefits for the benefit of such Participant. Any payment made in accordance
with such provisions of this Article XI, Section 11.5 shall be a full and
complete discharge of any liability for such payment.

 

11.6. Controlling State Law

To the extent not superseded by the laws of the United States, the laws of the
State of Texas shall be controlling in all matters relating to the Plan.



--------------------------------------------------------------------------------

11.7. Severability

In case any provisions of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provisions had never been set forth in the Plan.

 

11.8. Statutory References

All references to the Code and ERISA include reference to any comparable or
succeeding provisions of any legislation, which amends, supplements or replaces
such section or subsection.

 

11.9. Headings

Section headings and titles are for reference only. In the event of a conflict
between a title and the content of a section, the content of the section shall
control.

 

11.10. Non-taxable Benefits

It is the intention of the Company that this Plan meet all requirements of the
Code so that the benefits provided be non-taxable during the period of deferral
and until actual distribution is made.